PER CURIAM; *  Dr. Matthew A. Dawson, his wife Dr. Jin Z. Dawson, and Axiom Genesis, Incorporated, challenge the preliminary injunction provided by the district court’s 21 August 2017 order. Having reviewed the briefs and pertinent parts of the record, and heard oral argument, the preliminary injunction is AFFIRMED.   Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R, 47,5.4.